NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DELMI LOPEZ-ROMERO,                             No.    15-72760

                Petitioner,                     Agency No. A205-254-660

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 11, 2022**
                               San Francisco, California

Before: WALLACE, S.R. THOMAS, and McKEOWN, Circuit Judges.

      Petitioner Delmi Lopez Romero, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (Board) order dismissing her

appeal from an immigration judge’s (IJ) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual

findings for substantial evidence. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir.

2014). “Factual findings ‘are conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.’” Id., quoting 8 U.S.C. § 1252(b)(4)(B).

We deny the petition for review.

      Substantial evidence supports the Board’s denial of Lopez Romero’s request

for asylum and withholding of removal. Specifically, substantial evidence supports

the Board’s determination that Lopez Romero “failed to carry her burden of proving

past persecution, a reasonable likelihood of future persecution on account of a

protected ground, or a clear probability that her life or freedom would be threatened

on account of a protected ground if she were returned to El Salvador.” The record

shows that Lopez Romero’s main evidence for any alleged past persecution is based

on “six phone calls over a period of seven months by a person named Luis.” Dkt.

No. 4 at 84. Although she alleges that the telephone calls threatened her and her

children, they were never hurt or even approached by “Luis.”

      We agree with the IJ that these telephone calls simply do not constitute

persecution, “an extreme concept that does not include every sort of treatment our

society regards as offensive.” Ghaly v. I.N.S., 58 F.3d 1425, 1431 (9th Cir. 1995).

Indeed, we have repeatedly held that “mere threats, without more, [are not] enough

to constitute past persecution.” Lim v. I.N.S., 224 F.3d 929, 937 (9th Cir. 2000). For


                                          2
similar reasons, substantial evidence also supports the Board’s determination that

there is a lack of well-founded fear of future persecution. The record shows that

gang members have not come looking for her or tried to contact her since the

threatening telephone calls. Moreover, since leaving El Salvador, her children,

mother, and brother continued to live in El Salvador and have not received any

additional telephone calls from gang members or had any problem with those gang

members in their daily lives. Finally, Lopez Romero failed even to provide any

direct evidence that shows Luis is part of any gang. Thus, there is substantial

evidence that she has no well-founded fear of future persecution and that she can

relocate in El Salvador.1

      For similar reasons, substantial evidence also supports the Board’s denial of

CAT protection. There is no evidence that anyone is still looking for Lopez Romero

at all, let alone any proof that she “personally will face torture if [she] returns.”

Mukulumbutu v. Barr, 977 F.3d 924, 928 (9th Cir. 2020).

      The petition for review is DENIED.




      1
         Because the Board held that Lopez Romero failed her burden of establishing
eligibility for asylum and withholding of removal, there is no need to address
whether she also demonstrated membership in a cognizable particular social group
and a nexus to an enumerated ground. Cf. Henriquez-Rivas v. Holder, 707 F.3d
1081, 1093 (9th Cir. 2013).

                                         3